Citation Nr: 1811822	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-31 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her Husband


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from August 1977 to September 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, a Travel Board hearing was held before undersigned; a transcript of the hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed for proper adjudication of the claims of service connection for low back and cervical spine disabilities. 

The Veteran has indicated that during service she was hospitalized 7 days for treatment of low back and cervical spine injuries sustained in a December 11, 1979 motor vehicle accident (MVA).  A December 11, 1979 service treatment record (STR) notes the initial treatment at 2nd General Hospital, Landstuhl, Germany (now Landstuhl Regional Medical Center), but records of any such 7 day hospitalization thereafter are not associated with her record and may contain pertinent information. The record does not reflect that such records were specifically sought.  Since service hospitalization records were maintained separate from STRs, they must be sought, and if located secured for the record.

Furthermore, there is conflicting evidence in the record regarding the etiology of the Veteran's low back disability.  In a July 2014 private medical opinion it was noted that the Veteran had been a patient since August 2010, and the provider opined that it is as likely as not that the Veteran's pain may be a result of injury in service.  The opinion is stated in speculative terms, contains inadequate rationale, and the Board finds it inadequate for rating purposes.  The October 2011 VA examiner's opinion against the Veteran's claims cites to a lengthy intervening period when no low back or cervical spine complaints were noted, and the August 2014 VA examiner's opinion against the Veteran's claims cites to no clearly documented continuum of care from 1979 to 1996 when she was ultimately seen for a back injury.  It was also noted that a diagnosis for a cervical spine disability had not been provided in the records.  However, in an April 2015 statement, a private physician noted that the Veteran was seen for low back and cervical spine complaints in service following a MVA, noted that trauma begins the degenerative process, and related her current back disabilities to service.  The provider did not diagnose a cervical spine disability, but appeared to indicate that there may be one.  Significantly, the private opinion does not address the rationale provided in the VA opinions, and the VA opinions do not address the rationale provided in the private opinion, therefore, the opinions must be reconciled.

The claim of entitlement to a TDIU rating is inextricably intertwined with the service connection claims on appeal.  A grant of service connection for either or both disabilities would impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Consequently, consideration of the TDIU claim must be deferred.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the facility where during service she was hospitalized for back complaints following an accident and approximately when that occurred.  If the facility was a private one she should provide authorization for VA to obtain records of that hospitalization.  The AOJ should arrange for exhaustive development (to include facilities where service hospital records were retired) to locate and secure for the record the complete clinical records of the Veteran's reported hospitalization following an accident during service in Germany.  If such records cannot be located it should be so noted in the record, and the Veteran should be so advised. 

2.  The AOJ should also ask the Veteran to identify the providers of all evaluations and treatment she has received for her low back and cervical spine since April 2015, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).

3.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of her low back and cervical spine disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination. Based on examination of the Veteran and review of her record, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each low back and neck disability entity found/or shown by the record during the pendency of the instant claim. 

b) Please identify the likely etiology for each low back and neck disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/alleged injury therein? 
c) If a diagnosed low back or neck disability is determined to be unrelated to service, please identify the etiology for the disability considered more likely and explain why that is so.

The examiner must include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2011 and 2014 VA examiners and in the April 2015 private opinion (including rationale for the agreement or disagreement and acknowledging the Veteran's lay statements regarding treatment after service prior to 1996). 

4.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims on appeal (to include the claim for a TDIU rating in light of the determinations on the remaining claims, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

